Per Curiam.

Suit upon a note. Judgment for plaintiff
It is contended the note was not fully and accurately described in the complaint.. But the note was filed with the complaint, as a part of it. The objection made is answered by Ellis v. Miller, 9 Ind. R. 210.
The note is alleged in the complaint to have been made by Gustavus A. Ku/nkler, by the description of G. A. Kunkler. The note was given in evidence. Its admission is justified by the cases cited in Grover et al. v. Bruce et al., at this term (1).
There was no motion for a new trial.
The judgment is affirmed with 10 per cent, damages and costs.

 The case next following.